EXHIBIT 10.2



 

May 11, 2005



Cedar Fair, L.P.
Knott's Berry Farm
One Cedar Point Drive
Sandusky, Ohio 44870
Attn: Corporate Vice President - Finance

Ladies and Gentlemen:

Reference is made to (i) that certain Amended and Restated Note Purchase and
Private Shelf Agreement, dated as of April 7, 2004 (as amended, modified and
supplemented prior to the date hereof, the "2004 Shelf Agreement") among Cedar
Fair, L.P. a Delaware limited partnership (the "Company"), and Knott's Berry
Farm, a California general partnership ("Knott's Berry Farm"; the Company and
Knott's Berry Farm are hereinafter collectively referred to as the "Co-Issuers"
and individually referred to as a "Co-Issuer"), on the one hand, and Prudential
Investment Management, Inc., The Prudential Insurance Company of America
("PICA"), Hartford Life Insurance Company, Medica Health Plan and each
Prudential Affiliate which is or which becomes a party to the 2004 Shelf
Agreement, on the other hand and (ii) that certain Private Shelf Agreement,
dated as of August 24, 1994 (as amended, modified and supplemented prior to the
date hereof, the "1994 Shelf Agreement"; and, collectively with the 2004 Shelf
Agreement, the "Shelf Agreements"), between the Company and PICA. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Shelf Agreements.

Pursuant to the request of the Co-Issuers and in accordance with the provisions
of paragraph 11C of the Shelf Agreements, the parties hereto agree as follows:

SECTION 1. Amendment

. From and after the date this letter becomes effective in accordance with its
terms, paragraph 6C of each Shelf Agreement is amended and restated to read in
its entirety as follows:



"6C. Consolidated EBITDA Ratio. The Company will not at any time permit the
ratio of (i) the amount of its Consolidated Debt at such time to (ii) its
Consolidated EBITDA for the Testing Period most recently ended, to exceed the
Maximum Permitted Debt Coverage Ratio for such Testing Period. The "Maximum
Permitted Debt Coverage Ratio" shall mean (1) 3.00 to 1.00 for Testing Periods
ending before June 27, 2004, (2) 3.50 to 1.00 for the Testing Period ending June
27, 2004, (3) 3.00 to 1.00 for the Testing Periods from June 28, 2004 through
(and including) December 31, 2004, (4) 3.25 to 1.00 for the Testing Periods from
January 1, 2005 through (and including) June 25, 2005, (5) 3.50 to 1.00 for the
Testing Periods from June 26, 2005 through (and including) September 24, 2005
and (6) 3.00 to 1.00 for Testing Periods on September 25, 2005 and thereafter;
provided, however, that on and after the earlier to occur of (a) August 8, 2011
and (b) the date upon which the maximum ratio of Consolidated Debt to
Consolidated EBITDA (or similar concepts) permitted under the Credit Agreement
or under any other primary bank facility of either Co-Issuer is less than or
equal to 3.25 to 1.00, then the "Maximum Permitted Debt Coverage Ratio" shall be
3.25 to 1.00."

SECTION 2. Conditions Precedent.

This letter shall become effective as of March 27, 2005 upon (a) the return by
the Co-Issuers to Prudential of a counterpart hereof duly executed by the
Co-Issuers and the holders of the Notes and consented to by the subsidiaries of
the Company listed below and (b) delivery of a fully executed copy of an
amendment to the Credit Agreement to the same effect as this letter, in form and
substance reasonably satisfactory to the Required Holders. The foregoing
documentation should be returned to Prudential Capital Group, Two Prudential
Plaza, Suite 5600, Chicago, Illinois 60601, Attn: Armando M. Gamboa.



SECTION 3. Representations and Warranties.

Each Co-Issuer represents and warrants that: (a) each Shelf Agreement, as
amended, is the legal, valid and binding obligations of each Co-Issuer,
enforceable against each Co-Issuer in accordance with its terms except as
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors' rights generally and by the availability of the remedy of specific
performance, (b) each representation and warranty set forth in paragraph 8 of
the Shelf Agreements is true and correct as of the date of execution and
delivery of this letter by the Co-Issuers with the same effect as if made on
such date (except to the extent such representations and warranties expressly
refer to an earlier date, in which case they were true and correct as of such
earlier date) and (c) after giving effect to this letter, no Event of Default or
Default exists on the date hereof.



SECTION 4. Reference to and Effect on Shelf Agreements.

Upon the effectiveness of this letter, each reference to either Shelf Agreement
in any other document, instrument or agreement shall mean and be a reference to
such Shelf Agreement, as modified by this letter. Except as specifically set
forth in Section 1 hereof, each Shelf Agreement shall remain in full force and
effect and is hereby ratified and confirmed in all respects.



SECTION 5. Governing Law. THIS LETTER SHALL BE CONSTURED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF
THE STATE OF ILLINOIS (EXCLUDING ANY CONFLICTS OF LAW RULES WHICH WOULD
OTHERWISE CAUSE THIS AGREEMENT TO BE CONSTRUED OR ENFORCED IN ACCORDANCE WITH,
OR THE RIGHTS OF THE PARTIES TO BE GOVERNED BY, THE LAWS OF ANY OTHER
JURISDICTION).

SECTION 6. Counterparts; Section Titles.

This letter may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which when taken together
shall constitute but one and the same instrument. The section titles contained
in this letter are and shall be without substance, meaning or content of any
kind whatsoever and are not a part of the agreement between the parties hereto.



The remainder of this page is intentionally left blank.

SECTION 7. Confirmation of Guarantees.

By its signature below, each Subsidiary party to a Guaranty of Payment of Debt
agrees and consents to the terms and provisions of this Amendment and agrees
that its Guaranty of Payment of Debt shall remain in full force and effect after
giving effect to this Amendment.



Very truly yours,

PRUDENTIAL INVESTMENT MANAGEMENT, INC.

By:
Vice President

THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA

By:
Vice President

HARTFORD LIFE INSURANCE COMPANY


By: Prudential Private Placement Investors, L.P.
(as Investment Advisor)
By: Prudential Private Placement Investors, Inc.
(as its General Partner)



By:
Vice President

MEDICA HEALTH PLAN


By: Prudential Private Placement Investors, L.P.
(as Investment Advisor)
By: Prudential Private Placement Investors, Inc.
(as its General Partner)



By:
Vice President

BAYSTATE INVESTMENTS, LLC

By: Prudential Private Placement Investors, L.P.
(as Investment Advisor)
By: Prudential Private Placement Investors, Inc.
(as its General Partner)

By:
Vice President

SECURITY BENEFIT LIFE INSURANCE COMPANY, INC.

By: Prudential Private Placement Investors, L.P.
(as Investment Advisor)
By: Prudential Private Placement Investors, Inc.
(as its General Partner)

By:
Vice President

ING LIFE INSURANCE AND ANNUITY COMPANY

By: Prudential Private Placement Investors, L.P.
(as Investment Advisor)
By: Prudential Private Placement Investors, Inc.
(as its General Partner)

By:
Vice President

Agreed and accepted this
11th day of May, 2005

CEDAR FAIR, L.P.

By: Cedar Fair Management, Inc., General Partner

By:
Title: Corporate Vice President, Finance

KNOTT'S BERRY FARM

By: Magnum Management Corporation, one of its general partners

By:
Title: Corporate Vice President, Finance

Consented:

CEDAR FAIR

By: Magnum Management Corporation, the Managing General Partner

By:
Title: Corporate Vice President, Finance

MAGNUM MANAGEMENT CORPORATION

By:
Title: Corporate Vice President, Finance

MICHIGAN'S ADVENTURE, INC.

By:
Title: Corporate Vice President, Finance